DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are unclear because the type of factor used to adjust the second electrical measurement is not defined; moreover, the way to apply the adjustment factor is not defined either. Furthermore, since the type of factor and the way of applying such a factor are not defined, any possible factor can be considered under the scope of these claims and, therefore, the scope of these 
Moreover, an additional aspect associated to the implementation of adjusting factors is the way to apply them, which is not defined in these claims. In this sense, nothing in these claims defines, for example, among other possibilities: 1) whether the adjusting factor is a gain factor multiplying the measured voltage value; or 2) it is a sort of time related factor that shifts the time-delay of the second electrical measurement and, therefore, that it is added to the time stamp associated to the electrical measurement; or 3) it corresponds to an adjustment carried out in frequency domain, for example after an FFT conversion of the electrical measurements; or 4) it corresponds to a digital adjustment, for example after an analog-to-digital conversion of the electrical measurements.
Claims 1, 8, and 15 are unclear because the statement "the adaptive circuit is configured to adjust the second electrical measurements from the sampling 
Claims 1, 8, and 15 are unclear because the statement "after a change in sampling frequency”, in claims 1 and 15, and the statement "determining a change in sampling frequency”, in claim 8, are not clear in reference how different can be the first and the second sampling frequencies to fall under the scope of these claims. That is, nothing in these claims defines: 1) whether the difference between the first and the second sampling frequencies is nothing else than the deviations that are produced during measurement due for example to noise; or 2) the present invention is capable to sample the first electrical measurements and the second electrical measurements using two different sampling frequencies having a certain relationship that is not defined in the present formulation of claims 1 and 8. Moreover, nothing in claims 1, 8, and 15 defines that the first sampling frequency and the second sampling frequency are two different s, however, nothing defines that S cannot take the value of zero and, therefore, a relationship of 1 is also covered by the present set of claims, which is nonsense.
Claims 1, 8, and 15 are unclear because the purpose of the adjusting factor is not defined. According to the description from paragraphs [003] and [004], the purpose of the invention is to overcome the limitations of the prior art concerning the notification to a CPU of when the sampling frequency changes; such a goal is achieved by using the adjusting factor on the second electrical measurements made at the second sampling frequency. However, claims 1, 8, and 15 are totally silent concerning the feature that the purpose of the adjusting factor is to yield the second electrical measurements in a format to be processed by a CPU without knowing when the sampling frequency changes in order to make energy determination for electrical measurements sampled at different frequencies.
Claims 3, 10, and 17 are unclear because it refers to "power measurement” without properly defining that the “electrical measurements" refer, in fact, to “power measurements". That is, in these claims "the count of power measurements" is referred without defining it.

Claims 6, 13, and 20 are unclear because the "single value of accumulated electrical measurements" is not properly defined. It is to be noted that these claims refer to the fact that the accumulated electrical measurements include two types of measurements; however, nothing in these claims defines the way to obtain the single value and what is included in the single value (the first electrical measurements, the second electrical measurements, or a combination of both and the way to obtain such a combination).
Claims 7 and 14 are unclear because it refers to "the factor ("S")" when such an ("S") is not defined in the independent claims. Moreover, the formulation of ("S") within parentheses is unclear since it does not refer to a reference sign. On the one hand, it is not clear whether the factor referred in these claims corresponds to the same factor referred in the independent claims 1, and 8; and, s and not to "S". Furthermore, nothing in these claims defines the type of number intended for "S"; that is, nothing defines whether "S" corresponds to a natural number or to any other type of number, whether it has to be different than zero, and if it can even be negative. Thus, any possible relationship between the first and the second sampling frequency falls under the scope of claims 7 and 14. Furthermore, the present formulation of claims 7 and 14 also covers the case of S being equal to zero; thus, the ratio between frequencies would be 2s = 1, which defines the first and the second frequency having the same value, which is nonsense when aiming to solve the objective technical problem.
Dependent claims 2, 4, 7-9, 11, 16, 18 are rejected because they depend directly from claims 1, 8, and 15.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of initially making, accumulating, determining, making, adjusting, and accumulating fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of initially making, accumulating, determining, making, adjusting, and accumulating is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.
Dependent claims 9-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kern et al. (US 2017/0097379 A1).
Regarding claims 1 and 8, Kern et al. disclose  an apparatus and method (claim 47), comprising: a sampling circuit configured to initially make electrical measurements of a unit under test at a first sampling frequency (see in claim 47 that the voltage measurements are taken at a first sampling frequency; see also in claim 47 the reference to the means 21 and 24 for sampling the voltage at a first sampling frequency and the means 31 and 34 for sampling the current at a second sampling frequency; all these means are regarded as forming the sampling circuitry); an adaptive circuit (claim 47, means 35 providing the adjustment); and an accumulator configured to accumulate electrical measurements of the unit under test from the sampling circuit (implicitly disclosed as the accumulator receiving the voltage samples and the current sampled that are used to determine the energy consumed by the processing unit 33, as defined in claim 49; see in claim 49 that the determination of the energy consumed is carried out after 
Regarding claim 15, Kern et al. disclose  a system(claim 47), comprising: a processor (processing unit 33); and a power meter including: a sampling circuit configured to initially make electrical measurements of a unit under test at a first sampling frequency (see in claim 47 that the voltage measurements are taken at a first sampling frequency; see also in claim 47 the reference to the means 21 and 24 for sampling the voltage at a first sampling frequency and the means 31 and 34 for sampling the current at a second sampling frequency; all these means are regarded as forming the sampling circuitry); an adaptive circuit (claim 47, means 35 providing the adjustment); and an accumulator configured to accumulate electrical measurements of the unit under test from the sampling circuit (implicitly disclosed as the accumulator receiving the voltage samples and the current sampled that are used to determine the energy consumed by the processing unit 33, as defined in claim 49; see in claim 49 that the determination of the energy consumed is carried out after the adjustment of the second electrical measurements -corresponding to current, thus, an accumulator comprising all the measurements is regarded as implicitly disclosed to store the electrical measurements that are used by the processing unit to obtain the energy 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862